Sheldon, J.
It is conceded that there was evidence of negligence for which the defendant was responsible. The right of each plaintiff to recover depends therefore upon the question whether the jury were warranted in finding that Joseph Goldberg was in the exercise of due care.
He was a boy of a little more than ten years of age and was then of average intelligence. He undertook to cross Washington Street in Boston, where the defendant operated two tracks of its electric railway, and cars were frequently passing thereon in each direction, as he knew. It was about eight o’clock in the evening. He passed behind one car, on the track nearer to the sidewalk which he had left, looked around that car but saw no car .coming on the farther track, went upon that track and was hit by a car coming thereon. There was no light upon that car and no gong was sounded upon it, but the street was unobstructed.
If these were all the facts, and if the accident had happened in daylight and there had been nothing to interfere with his view-of the approaching car, it would be difficult to say that he could be found to have acted with the due regard for his own safety which is to be expected even from one of his tender age. Stackpole v. Boston Elevated Railway, 193 Mass. 562. Holian v. Boston Elevated Railway, 194 Mass. 74. Casey v. Boston Elevated Railway, 197 Mass. 440. But it was more than an hour after sunset, and the defendant’s elevated structure must have tended more or less to darken that part of the street upon which the surface tracks *15were laid. How far this was remedied by the fact that it was not very dark, was for the jury to say. He had nearly crossed the farther track when he was hit. The car that hit him was moving rather rapidly.
We have taken on these matters the view of the evidence which is most favorable to the plaintiff, as upon these exceptions we are bound to do. And it was for the jury to determine the effect of any inconsistencies in his testimony. Picquett v. Wellington-Wild Coal Co. 200 Mass. 470, 473. Doon v. Felton, 203 Mass. 267, 270. On the whole case, as was said in Sellon v. Boston Elevated Railway, 208 Mass. 507, 509: “It does not quite appear to be impossible to reach any other rational conclusion than that the plaintiff was careless.” And see Purtell v. Jordan, 156 Mass. 573, 577; Magner v. Boston Elevated Railway, 209 Mass. 60; Berry v. Newton & Boston Street Railway, 209 Mass. 100; Purcell v. Boston Elevated Railway, 211 Mass. 79. The exceptions must be overruled.
So ordered.